        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 1 of 39




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

BLACK VOTERS MATTER FUND,
and MEGAN GORDON, on behalf of
herself and all others similarly
situated,

       Plaintiffs,                          CIVIL ACTION

       v.                                   FILE NO. 1:20-cv-01489-AT

BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION &
ELECTIONS,

       Defendants.

 RESPONSE OF SECRETARY OF STATE BRAD RAFFENSPERGER
         IN OPPOSITION TO PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION

      Secretary of State Brad Raffensperger (the “Secretary”) submits this

response to Plaintiffs’ Motion for Preliminary Injunction (“Motion”) [Doc. 2] in

accordance with this Court’s Order [Doc. 9] and direction during the April 14,

2020 status conference.

                              INTRODUCTION

      To mitigate the risk of harm to Georgia primary voters during the

COVID-19 outbreak, the Secretary approved an unprecedented plan to mail
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 2 of 39




(1) absentee ballot request forms to Georgia’s active voter roll; and (2)

absentee ballot packets to all voters who request one. He also postponed the

general primary date to June 9th, the last possible date it could be held in

compliance with state and federal law. These extraordinary measures, taken

to protect the safety of voters, have already cost the State over $3 million at

time when the State is facing overwhelming emergency medical costs and

record budget shortfalls.

      After these extraordinary measures were put into place, Plaintiffs

alleged that a decades old and uncontroversial practice—not providing pre-

paid postage to voters who mail absentee ballot requests or mail absentee

ballots—is suddenly unconstitutional. No court in the country has reached

that conclusion, and this Court should not be the first. Incidental costs to

voting, such as postage, gas, time, or bus or rideshare fares, are neither poll

taxes nor material burdens for voters who want to vote. As importantly,

Georgia voters have numerous options to avoid paying postage, including (1)

voting in person; (2) dropping off an absentee ballot at any county election

office (or other places where secure drop boxes may be placed); (3) having

third parties pay the cost of postage; and (4) utilizing the United States Post

Office’s (“USPS’s”) policy of delivering election mail that does not contain

sufficient postage.

                                        2
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 3 of 39




      To be sure, this lawsuit does not turn on the pandemic. This lawsuit is

about a new desire to change an old policy and have the State pay postage for

voters who choose to mail an absentee ballot instead of voting in person or

personally delivering their absentee ballot to county elections officials. The

Complaint makes this clear: it raises a per se challenge that applies with or

without the existence of a public health emergency. See [Doc. 1 at ¶¶ 30, 39,

42, 45.] That Plaintiffs seek permanent declaratory and injunctive relief

further proves the point. [Doc. 1 at 19.] Therefore, the public health

emergency should be considered by this Court, but there should be no illusion

that Plaintiffs request temporary relief that will conclude with the end of

shelter-in-place.1

      This Court has previously been unwilling to “dictate how the

[government] should properly administer elections … the ‘constitution leaves

to states broad power to regulate the conduct of federal and state elections.’”

Ga. Shift v. Gwinnett Cty., No. 1:19-cv-01135-AT, 2020 WL 864938 *5

(N.D.Ga. Feb. 12, 2020) (citation omitted). See also Powell v. Power, 436 F.2d


1This remains true even after the Second Supplemental Brief in Support of
Plaintiffs’ Motion. [Doc. 44.] While Plaintiffs withdrew the request that the
State provide postage for absentee ballot request and absentee return
envelopes, Plaintiffs appear to still seek a mandatory injunction for the June
primary and certainly do for any potential runoff elections in August and the
general election in November. [Id.]

                                       3
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 4 of 39




84, 86 (2d Cir. 1970) (“Absent a constitutional or other unlawful infraction of

that authority, the states are charged with making reasonable policy

decisions to effectuate orderly elections.”). Respectfully, this Court should

apply the same deference again so that elected State policymakers can

engage in the type of balancing of interests—which now necessitate

responding to a pandemic and pending economic recession—that are best

handled at the State level.

                          STATEMENT OF FACTS

      1. The Law Governing Absentee Ballots

      Under “normal circumstances, absentee ballot request forms are

handled by county elections officials.” (SOS Aff. ¶ 7.)2 Not more than 180

days before the date of an election, a voter may make a request for an

absentee ballot “by mail, by facsimile transmission, by electronic

transmission, or in person in the registrar’s or absentee ballot clerk’s office.”

O.C.G.A. § 21-2-381(a)(1)(A). While a voter may return a completed absentee

ballot request form by email or facsimile without cost, if the voter chooses to

mail the absentee ballot request, it is the voter’s responsibility to insure that

the absentee ballot request has sufficient postage to be delivered. (SOS Aff.


2The Declaration of Kevin Rayburn is attached hereto as Exhibit A.
Defendants refer to the Affidavit of Kevin Rayburn as “SOS Aff.”

                                        4
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 5 of 39




¶ 7(a).) Third parties may provide the postage if it is not in exchange for a

particular vote. Ga. Comp. R. & Regs. 183-1-19-.01.

      After confirming the person requesting the absentee ballot is an eligible

Georgia voter and verifying the voter’s signature, the county elections office

mails an absentee voter packet to the voter, which includes an absentee

ballot, a security envelope, and a pre-addressed envelope to return the

absentee ballot to the county election office (an “Absentee Ballot Packet”).

(SOS Aff. ¶ 7(b)); see also O.C.G.A. § 21-2-381(b)(2). The county elections

office has historically paid the cost of mailing the Absentee Ballot Packet to

the voter. (SOS Aff. ¶ 7(b).)

      After voting using the absentee ballot, a voter must seal it in the

security envelope, place the security envelope in the pre-addressed return

envelope, and sign the oath on the back of the return envelope. O.C.G.A. §

21-2-385; SOS Aff. ¶ 7(b). The voter then mails the absentee ballot to the

county election office using postage provided either by the voter or a third

party. Id.; see also Ga. Comp. R. & Regs. 183-1-19-.01. The voter may also

deliver the voted-absentee ballot—either personally or in some limited

circumstances through specified third parties—to the county elections office




                                       5
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 6 of 39




or, as recently approved by the State Election Board, to a secured absentee

ballot drop box.3 Id.

      2. Adapting To A Pandemic.

      On March 14, 2020, Governor Brian Kemp issued Executive Order

03.14.20.01, which declared a Public Health State of Emergency in Georgia

due to COVID-19.4 That same day, Secretary Raffensperger announced that

he was postponing the presidential preference primary from March 24 to May

19 to coincide with the then-scheduled general primary election (the “General

Primary”). (SOS Aff. ¶ 8.) On March 23, 2020, Governor Kemp issued another

executive order imposing a limited shelter-in-place requirement for

populations that were particularly susceptible to the COVID-19 virus.5 The

following day, the Secretary announced the unprecedented step of mailing

every voter on Georgia’s active voter roll a personalized absentee ballot

request form. (SOS Aff. ¶ 8(a).) The decision alleviated the need for all of

Georgia’s active 6.9 million voters to request an absentee ballot request form,




3 The State Election Board voted on Wednesday, April 15, 2020, to allow the
secured boxes. A true and accurate copy of the rule is attached as “Exhibit
B.”
4 A true and accurate copy of the Executive Order is attached as “Exhibit C.”
5 A true and accurate copy of Executive Order 03.23.20.01 is attached as

“Exhibit D.”

                                        6
         Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 7 of 39




and preparing and mailing the document cost the State over $3 million in

direct costs. (Id.)

      Also in response to the COVID-19 virus, the Secretary procured a

vendor to handle the preparing, packaging, and mailing of Absentee Ballot

Packets to voters that request an absentee ballot. (SOS Aff. ¶ 8(d).) This

decision saved Georgia counties millions of dollars and “took a great deal of

work off their hands so that they can focus on preparing for and holding their

own elections amidst the current challenges.” (SOS Aff. ¶ 8(d).)

      Voters who choose to vote by absentee ballot in the General Primary

need only to sign and complete the absentee ballot request form the Secretary

mailed them. (SOS Aff. ¶ 8(b).) Voters can either mail the completed form to

his or her county election office utilizing the pre-addressed document,

physically return the form to their county elections office, or electronically

return the completed form to their county elections office via email or fax.6

(Id.) Voters who chose to mail their absentee ballot request forms would

continue to be responsible for obtaining postage directly or through third

party groups. (Id.) Eligible voters who request an absentee ballot will receive

them by mail at the Secretary’s cost. (SOS Aff. ¶ __.)


6 The form sent by the Secretary includes an email address for each
individual voter’s county election office. (SOS Aff. ¶ 8(b).)

                                        7
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 8 of 39




      As of April 16, 2020, over 75 counties’ absentee ballot return envelopes

have been printed and delivered to the Secretary’s mail vendor, and the

process continues. (SOS Aff. ¶ 8(d).) The mail vendor is expected to begin

mailing the Absentee Ballot Packets on April 21, 2020. (Id.)

      3. The Cost of the Pandemic.

      The Secretary’s decision to mail all active voters an absentee ballot

application cost the Secretary over $3 million. (SOS Aff. ¶ 8(a).) The total

projected cost of the mailing efforts this year—is projected to exceed $5.4

million, but additional printing and insertion costs of $0.78 per ballot mail

will apply. (SOS Aff. ¶ 9.) One-time federal funding was critical to achieving

this policy goal.

      For context, the Secretary’s annual election budget for Fiscal Year 2020

was $6,118,907.7 (SOS Aff. ¶ 5.) The General Assembly has not yet passed a

Fiscal Year 2021 budget (the 2021 Budget), which will fund state government

from July 1, 2020, through June 30, 2021. (Id. ¶ 4.) However, there is no

reason to believe that the Secretary will have additional funds in the 2021

Budget to cover the cost of Plaintiffs’ proposed relief. In fact, as with all of

state government, cuts are far more likely. Georgia is a balanced budget


7This does not include the cost of new voting equipment, which is funded by
a bond authorized by the General Assembly in 2019.

                                         8
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 9 of 39




state, which means that it is constitutionally prohibited from engaging in

deficit spending. (OPB Aff. ¶ 6.)8 One of the anticipated impacts of the

pandemic is a tremendous drop-off in state revenues: people are buying less,

which means sales tax revenue will likely fall dramatically. See OPB Aff. ¶ 8.

At the same time, job losses will cause a sharp fall in income tax revenue;

they will also strain public assistance programs, as many more Georgians

will qualify for Medicaid and other social programs due to their economic

plight. (Id.) “Put simply, the State will be required to provide much more

with far less.” (Id.)

      The State is also spending more to fight the pandemic by purchasing,

among other things, pandemic-related equipment like masks and gloves to

temporary hospital beds. For example, the State is spending $21.5 million to

add 200 hospital beds at the Georgia World Congress Center.9 Similar efforts

(albeit at a smaller scale) are underway in Albany, Rome, Macon, and




8 The affidavit of Office of Planning and Budget Deputy Director Stephanie
Beck is referred to as the “OPB Aff.” The affidavit is attached as “Exhibit E.”
9 WABE News, Coronavirus Updates: 200-Bed Surge Hospital Nears Opening

At World Congress Center, (Apr. 17, 2020), https://www.wabe.org/coronavirus-
updates-200-bed-surge-hospital-nears-opening-in-atlanta-exhibit-hall/.

                                       9
          Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 10 of 39




Gainesville. (Id.) States are also competing to replenish their supply of

personal protective equipment (“PPE”), the price of which has skyrocketed.10

         For context, media reports the following costs for critical personal

protective equipment necessitated by the pandemic:

        Vinyl Gloves: $0.06 per pair
        Latex Gloves: $0.08 per pair
        Nitryl Gloves: $0.10 per pair
        KN95 Masks: $4.00 each
        Hand Sanitizer: $4.48 for an eight ounce bottle
        Isolation gowns: $5.00 each11

Because Georgia is a balanced budget state, “budget priorities frequently

compete in a zero-sum environment: every dollar spent on healthcare, for

example, is a dollar that cannot be spent on education, elections, or other

priorities.” (OPB Aff. ¶ 6.) The same is true in reverse. Every stamp that the

Secretary is required to pay for will likely have to utilize some newly

appropriated funds, because the Secretary’s current budget does not have

funds for such anticipated costs. Any new or additional state appropriation



10 Daniella Diaz, Geneva Sands and Cristina Alesci, Protective equipment
costs increase over 1,000% amid competition and surge in demand, CNN (Apr.
16, 2020), https://www.cnn.com/2020/04/16/politics/ppe-price-costs-rising-
economy-personal-protective-equipment/index.html.
11 James M. Berklin, Analysis: PPE Costs Increase over 1,000% during

COVID-19 Crisis, McKnight’s Long Term Care news,
https://www.mcknights.com/news/analysis-ppe-costs-increase-over-1000-
during-covid-19-crisis/.

                                         10
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 11 of 39




will necessarily mean that fewer funds will be put toward fighting the

pandemic and dealing with the resultant after-effects. Plaintiffs have

numerous options to deliver their ballots, those on the frontline of this

pandemic need protective equipment and have few available alternatives.

      The Cost of Plaintiffs’ Requested Relief.

      For the June (potential August) and November elections, it is difficult

to estimate the cost of Plaintiffs’ requested relief for several reasons: (1) the

State does not yet know how many voters will request and/or return an

absentee ballot; (2) the State cannot predict the number of runoffs that may

result from the General Primary; and (3) the State does not yet have voter

turnout estimates for the 2020 General Election. However, it is logical that

voter turnout will be at least as high as the 2016 presidential election. There,

Georgians cast 4,165,405 ballots for President, with 207,716 of those voting in

the presidential election doing so by mail.12

      Plaintiffs, who bear the burden of persuasion and of proof, have not

provided any evidence or estimates to quantify the cost of their proposed

initial or supplemental relief. The Secretary’s preliminary estimates of cost

are as follows:


12A true and accurate copy of the 2016 election information is attached as
“Exhibit F,” and it is available online through the Secretary’s website.

                                        11
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 12 of 39




             a. Stamps

      Plaintiffs’ first proposal, that the Secretary include stamps with every

outgoing June primary Absentee Ballot Packet, [Doc. 44 at 4], is simply not

possible because of how far along the printer and mail vendor are in getting

the Absentee Ballot Packets to Georgia voters. (SOS Aff.) The Secretary also

lacks the personnel to manually mail voters requesting (and mailing)

absentee ballots a stamp. (SOS Aff.) As this Court is aware, the Secretary’s

resources are devoted to implementing new voting equipment, new election

security methods, and fulfilling ongoing constitutional, statutory, and judicial

obligations. Pulling state employees from these critical tasks to mail postage

is simply not feasible.13 In addition to the logistical impossibility of Plaintiffs’

request, the cost of mail will be at least $1.10 in postage (a stamp and the

cost of the stamp to mail the stamp) plus the cost of the mailing envelope.

             b. Sticker Labels

      Plaintiffs’ second revised proposal is for the Secretary to provide

“sticker labels” using business reply mail services. To the Secretary’s

knowledge, utilizing business reply mail services will cost between $1.40 and



13Given the timing of the Plaintiffs’ supplemental brief, the Secretary has not
been able to determine the cost of hiring temporary workers to put a stamp in
envelopes.

                                         12
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 13 of 39




$0.643 per piece of mail, depending on how the Secretary utilizes business

reply mail. (SOS Aff. ¶ 13.) Any of these types of costs, however, will

certainly be in addition to the cost of envelopes, a one-sheet instruction, cost

to insert the stamp and instruction, ink jet address for the voter, data work,

postal sort, handling, and delivery for insertion at the post office. (SOS Aff.)

Because it requires communication with third party vendors, the Secretary

has not had time to determine the additional costs associated with Plaintiffs’

April 17, 2020 filing.

      The Secretary’s rough estimate is that the cost of providing mail for

absentee ballot request forms and absentee ballot return envelopes can range

from $450,00 to $4.2 million depending on turnout and the cost of mail. See

SOS Aff. ¶ 17.

            c. Online Absentee Ballot Envelopes

      Plaintiffs’ next proposal, making prepaid envelopes available online,

will still cost $1.40 to $0.643 per mailing unit, as the process requires the use

of business reply mail. (SOS Aff. ¶ 13.) It is unknown what additional costs,

such as web design and potential hosting fees, may also apply.

      Substantively, Plaintiffs acknowledge that such relief would exacerbate

the very harm that provides the basis of their complaint; namely, that




                                       13
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 14 of 39




“[m]any voters do not have Internet access.” [Doc. 1 at 12 (¶ 33).]14 In

addition to the lack of authority requiring the Secretary to expend limited

state resources in the manner proffered by Plaintiffs, the Secretary is also at

a loss to understand how Plaintiffs arrive at a point where the alleged injury

can be remedied by a solution that utilizes the process giving rise to the

alleged harm. [Doc. 1 at 12 (¶ 33).]15

            d. Increase Opportunities for Drop Off Absentee Ballots

      Next, Plaintiffs ask this Court to order the Defendants to place a

secured absentee drop box at “any Post Office location in Georgia.” This is

equally unworkable. First, there appear to be at least 602 post offices in

Georgia.16 It is unknown how many post office drop off locations are scattered

across the State, or whether Plaintiffs intend the Defendants to place drop

boxes at each of these locations as well. Either way, the cost of procuring and

placing boxes that comply with the State Election Board rule is unknown, but

certainly significant. (SOS Aff.)



14As discussed more fully below, if an individual has the means to pay for
Internet access, they surely have the means to purchase stamps (even
online). This demonstrates the purported burden on the voter is, at best,
minimal.

 United States Postal Service, information available at
16

https://webpmt.usps.gov/pmt011.cfm

                                         14
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 15 of 39




      Moreover, it is unclear whether the Plaintiffs expect counties or the

State to place the additional drop boxes. If the State, then the State will have

additional costs of collecting and mailing the absentee ballots to county

election officials for tabulation. The same mail rates will apply as discussed

above. Also, the State does not know if it or Georgia’s counties can simply

enter federal property, place a drop off box and secured video cameras, and

collect absentee ballots from the box.

      This proposal shares some of the same problems with previous ones,

because Plaintiffs’ claim that many voters “cannot even travel to a post office

or other public place because they do not have cars, and there is no ride-

sharing programs or public transportation.” [Doc. 1 at 12 (¶ 34).]

Presumably, however, if voters can drive to a post office (or just get to a

mailbox), they can drop the election mail into the post office box. The USPS

has previously issued specific guidance that normal procedures for short-paid

and unpaid mail should not be followed when processing absentee ballot

materials: absentee ballots are delivered to the election office and not




                                         15
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 16 of 39




returned to the voter even if there is insufficient or no postage.17 Postage will

be collected from the election office at a later date. Id.

                           STANDARD OF REVIEW

      Plaintiffs seeking a preliminary injunction must satisfy a stout burden

that exceeds the normal, preponderance of evidence standard. “In this

Circuit, ‘[a] preliminary injunction is an extraordinary and drastic remedy

not to be granted unless the movant clearly established the ‘burden of

persuasion.’” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

1998) (brackets in original) (emphasis added). If a plaintiff seeks a

mandatory injunction, e.g., one that seeks to “to force another party to act,

rather than simply to maintain the status quo … the burden on the moving

party increases.” Exhibitors Poster Exch. v. Nat’l Screen Serv. Corp., 441 F.2d

560, 561 (5th Cir.1971).18 Mandatory injunctions are “particularly

disfavored, and should not be issued unless the facts and law clearly favor

the moving party.” Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976).

Last, in election cases, the burden imposed on plaintiffs is higher still.


17 Postal Bulletin 22391 2014 Election and Political Mail Update, United
States Postal Service (June 12, 2014), https://about.usps.com/postal-
bulletin/2014/pb22391/html/front_cvr.htm.
18 In Bonner v. City of Prichard, Alabama, 661 F.2d 1206, 1210 (11th Cir.

1981), the Eleventh Circuit adopted as precedent the decisions of the Fifth
Circuit adopted prior to October 1, 1981.

                                        16
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 17 of 39




Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006); see also Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 451 (2008).

      Plaintiffs must at least “clearly” convince this Court of that (1) there is

a substantial likelihood of success on the merits of the complaint; (2) absent

the preliminary injunction, the plaintiffs will suffer an irreparable injury; (3)

the threatened injury outweighs the harm to the Defendants; and (4)

granting the injunction would not be adverse to the public interest. Fair

Fight Action, Inc. v. Raffensperger, No. 1:18-cv-4391-SCJ (N.D.Ga. Dec. 27,

2019) (Slip Op. at 10) (denying plaintiffs’ motion for preliminary injunction).19

Plaintiffs fail to satisfy these burdens.

                ARGUMENT AND CITATION TO AUTHORITY

      Before consideration of the merits of Plaintiffs’ Motion, the Court must

consider threshold jurisdictional issues and affirmative defenses that

warrant dismissal of at least Count II of the Complaint. These defenses—

standing, failure to state a claim, federalism, and ripeness—will be fully

briefed in the Secretary’s Motion to Dismiss, which the Secretary intends to

file before this Court’s hearing on Plaintiffs’ Motion. With respect to the




      19   The Fair Fight Action, Inc. decision is attached as “Exhibit G.”

                                         17
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 18 of 39




merits of Plaintiffs’ Motion, it does not satisfy Plaintiffs’ immense burden to

obtain a mandatory injunction for elections that are months away.

 I.   Plaintiffs Failed To Establish That They Are Likely To Succeed
      On The Merits.

      A.   Plaintiffs fail to state a claim for a violation of the Twenty-
           Fourth Amendment in Count I.

      No court has ever held that the purchase of postage is a poll tax, under

either the Twenty-Fourth Amendment or Equal Protection clause of the

Fourteenth Amendment.20 The few courts to consider the issue have rejected

the same arguments Plaintiffs raise here and held that postage is an indirect

cost associated with voting that does not deprive the voter of the right to vote.

This just makes sense: a stamp is no different (and likely cheaper) than the

cost of gasoline, ride-share fare, public transportation, taxi fare, or most other




20 Plaintiffs’ Motion does not address Equal Protection as alleged in Count I
of the Complaint. Nonetheless, Plaintiffs’ Equal Protection claim in Count I
also fails because Plaintiffs have not pleaded the necessary elements of such
a claim. Plaintiffs must show Defendants acted with a discriminatory intent
or purpose and prove an actual discriminatory impact. Vill. of Arlington
Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977); Palmer v.
Thompson, 403 U.S. 217, 224 (1971). The Complaint lacks any factual
allegations showing intentionally discriminatory conduct by Defendants.
Moreover, evidence of non-discriminatory intent is found where there is a
strong state policy in favor of the challenged practice for non-discriminatory
reasons, which exists here given the fiscal impact of prepaid postage. See
United States v. Marengo Cty. Comm'n, 731 F.2d 1546, 1571 (11th Cir. 1984).

                                       18
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 19 of 39




means of casting a ballot. Accordingly, Plaintiffs are not likely to succeed on

the merits of their per se poll tax claim.

      The Twenty-Fourth Amendment prohibits a state from denying the

right of citizen to vote in a federal election “by reason of failure to pay any

poll tax or other tax.” U.S. Const. amend. XXIV. A “poll tax” is defined as “a

fixed tax levied on each person within a jurisdiction.” Black’s Law Dictionary

1498 (8th ed. 2004). Poll taxes “are laid upon persons…to raise money for the

support of government or some more specific end.” Coronado v. Napolitano,

No. CV-07-1089-PHX-SMM, 2008 WL 191987, at *5 (D. Ariz. Jan. 22, 2008).21

      The Twenty-Fourth Amendment has been utilized sparingly in

challenges to state poll taxes since the Supreme Court relied on the newly

ratified amendment to strike down Virginia’s poll tax in Harman v.

Forssenius, 380 U.S. 528 (1965). Although Virginia removed its poll tax as an

absolute prerequisite for voting in federal elections following ratification of

the amendment, it substituted a provision whereby voters could qualify

either by paying the customary poll tax or by filing a certificate of residence.


21As will be addressed in the Secretary’s Motion to Dismiss, the Secretary
does not impose any postage fee, the USPS does. Any revenue generated by
postage goes to the USPS. By definition, therefore, stamps are not poll taxes.
Moreover, any costs associated with a voter’s choice to utilize the mail service
are not mandated by the Secretary, meaning any alleged harm is not caused
by the Secretary.

                                        19
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 20 of 39




Id. at 540. The Supreme Court noted that although the strict poll tax

requirement had been removed, the alternative option of obtaining a

certificate of residence was still a “cumbersome procedure” that had to be

filed six months before the election. Id. at 541-42. Accordingly, the Supreme

Court held that the option for voters to either pay a poll tax or go through an

onerous process for every federal election violated the Twenty-Fourth

Amendment’s ban on poll taxes. Id. at 538. Virginia’s scheme, therefore,

“unquestionably erects a real obstacle to voting in federal elections for those

who assert their constitutional exemption from the poll tax.” Id. at 541-42

(emphasis added). A year later, the Supreme Court addressed a challenge to

Virginia’s poll tax remaining as a precondition to voting in state elections in

Harper v. Virginia State Board of Elections, 383 U.S. 663 (1966), although on

Equal Protection grounds.

      Here, Plaintiffs do not allege that the State of Georgia has imposed an

actual tax on voters as a condition of voting like in Harman and Harper. Nor

can they; no reasonable argument can be made that the Secretary’s failure to

affix pre-paid postage on absentee ballot return envelopes is a tax that must

be paid to vote.

      Recognizing this, Plaintiffs argue that postage is a “de facto poll tax”

because voters must purchase a stamp as “a prerequisite to voting.” [Doc. 2-1,

                                       20
          Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 21 of 39




at 14.] Plaintiffs’ “de facto poll tax” argument, however, fails because voters

are not required to purchase a stamp as a “condition to obtaining a ballot.”

See Harper, 383 U.S. at 668. Instead, a stamp is only necessary if a voter

rejects one of the numerous other methods of voting in person or delivering

absentee ballots. Plaintiffs have put forth no evidence that a single voter will

be unable to vote in 2020 because of lack of access to postage. This is for good

reason: the Secretary imposes no requirement to vote absentee and sets no

preconditions on how voters choose to return their absentee ballots. Put

simply, voters have plenty of options that do not require postage.

        Plaintiffs fail to cite a single case that supports their argument that

postage is a “de facto poll tax.” Indeed, the few courts that have addressed

this issue have rejected the claim outright. In a recent decision, the first

federal court to hear a similar challenge held that the Ohio Secretary of State

did not impose a poll tax by failing to provide postage pre-paid envelopes for

voters to return mail-in ballots. See League of Women Voters of Ohio v.

LaRose, No. 2:20-cv-01638-MHW-EPD (S.D. Ohio Apr. 3, 2020) (Slip Op. at

25).22 Like Plaintiffs, the LaRose plaintiffs challenged the state’s decision to

implement a vote-by-mail campaign due to COVID-19, and similarly argued



22   This order, which has not yet been published, is attached as Exhibit H.

                                         21
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 22 of 39




that requiring voters to supply their own postage was an unconstitutional

poll tax. The court rejected that argument, finding that “to the extent

obtaining a stamp is a ‘restriction on the right to vote,’ it is “the type of

‘evenhanded restriction[] that protect[s] the integrity and reliability of the

electoral process itself’ that satisfies Harper.” Id. (citations omitted). See also

Bruce v. City of Colorado Springs, 971 P.2d 679, 685 (Colo. App. 1998)

(deciding a requirement that voters “affix a stamp to their ballots” is

reasonable and not an unconstitutional poll tax).

      Other courts have similarly held that indirect costs associated with

voting are not unconstitutional poll taxes, such as in the Voter ID context.

See Veasey v. Abbott, 796 F.3d 487, 268 (5th Cir. 2015) (holding that “indirect

costs on voters” having to obtain the required identification “does not

constitute a poll tax” because it does not “impose a material requirement

solely upon those who refused to pay a poll tax”); Gonzalez v. Arizona, 677

F.3d 383, 407 (9th Cir. 2012) (“Although obtaining the identification required

under [state law] may have a cost, it is neither a poll tax itself (that is, it is

not a fee imposed on voters as a prerequisite for voting), nor is it a burden

imposed on voters who refuse to pay a poll tax.”); Common Cause/Georgia v.

Billups, 439 F. Supp. 2d 1294, 1335 (N.D. Ga. 2006) (denying preliminary

injunction against Georgia’s Voter ID law because the costs associated with

                                         22
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 23 of 39




obtaining an ID did not constitute an unconstitutional poll tax); Ind.

Democratic Party v. Rokita, 458 F. Supp. 2d 775, 827 (“the imposition of

tangential burdens does not transform a regulation into a poll tax”).

      Thus, Plaintiffs are simply wrong in stating that Voter ID laws are a

“common example of a de facto poll tax” [Doc. 2-1 at 12], and neither of the

cases they cite support this argument. In Billups, the district court initially

enjoined Georgia’s Voter ID law because it required voters without the

required identification to pay a fee to the State (from $20 to $30) to obtain an

ID. See Common Cause/Georgia v. Billups, 406 F. Supp. 2d 1326, 1369-70

(N.D. Ga. 2005). But the court ultimately upheld the constitutionality of

Georgia’s Voter ID law when it was amended to remove the fee, even though

the plaintiffs still argued that there were other costs voters would incur in

obtaining the ID. Common Cause, 439 F. Supp. 2d at 1335. The Wisconsin

Supreme Court reached a similar conclusion in in Milwaukee Branch of

NAACP v. Walker, 851 N.W.2d 262 (Wis. 2014).

      Here, there is no requirement that a stamp be purchased as a condition

of voting. Rather, postage is the kind of “tangential burden” associated with

voting that does not rise to the level of a poll tax. See Ind. Democratic Party,

458 F. Supp. 2d at 827. There are other available options for voting, all of

which have associated incidental costs (such as transportation costs, time

                                       23
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 24 of 39




away from work, child care, and parking) that do not rise to the level of the

kind of invidiously discriminatory poll tax struck down in Harman.23 For

these reasons, Plaintiffs are not likely to succeed on the merits of their poll

tax claim.

      B. Count II: Anderson/Burdick Analysis of Plaintiffs’
         fundamental right to vote claim.

      Plaintiffs also fail to show a likelihood of the merits on Count II, which

alleges an impermissible burden on the right to vote under the First and

Fourteenth Amendments to the United States Constitution. [Doc. 1 at 18.]

Unlike Count I, Count II is not a per se claim. Nevertheless, Plaintiffs frame

the issue in near absolutist terms: “requiring voters to spend money in order

to vote by mail is at least a ‘slight’ burden to all voters (and a severe one for

some others) … the government has no legitimate interest in forcing voters to

pay for postage.” (Id.) Rhetoric aside, Plaintiffs acknowledge Count II

requires this Court to conduct an Anderson/Burdick analysis, which weighs



23 Further, even if the Court finds that buying a stamp is a poll tax, which it
is not, Harman’s discussion of burdensome alternative is inapplicable here.
In Harman, the alternative to paying the poll tax was a burdensome process
to prove residence. See generally Harman, 380 U.S. 528. Here, there are
many alternatives to buying a stamp, including placing an absentee ballot
envelope in a mailbox without a stamp or going to vote in person – the
alternatives here are not a burdensome procedure to undertake before the
voter can vote.

                                        24
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 25 of 39




the burden on voting against the cost to the State to implement Plaintiffs’

requested relief. [Doc. 2-1 at 16.] Here, the burdens on the State are truly

significant, even more so during this public health emergency. They far

outweigh any minimal harm articulated by Plaintiffs’ evidence.

      This Court has recently articulated the Anderson/Burdick analysis:

            When deciding whether a state election law violates
            the Fourteenth Amendment, the Court must weigh the
            character and magnitude of the burden the State’s rule
            imposes on those rights against the interests the State
            contends justify that burden and consider the extent
            to which the State’s concerns make the burden
            necessary. Timmons v. Twin Cities Area New Party,
            520 U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589
            (1997); Burdick v. Takushi, 504 U.S. 428, 434, 112
            S.Ct. 2059, 119 L.Ed.2d 245 (1992).

            A law that severely burdens the right to vote must be
            narrowly drawn to serve a compelling state interest.
            Burdick, 504 U.S. at 434, 112 S.Ct. 2059; Democratic
            Executive Committee of Florida v. Lee, 915 F.3d at
            1318. ‘And even when a law imposes only a slight
            burden on the right to vote, relevant and legitimate
            interests of sufficient weight still must justify that
            burden.’ Democratic Executive Committee of Florida v.
            Lee, 915 F.3d at 1318-19; Common Cause/Ga. v.
            Billups, 554 F.3d 1340, 1352 (11th Cir. 2009). The
            more a challenged law burdens the right to vote, the
            stricter the scrutiny is to be applied. Democratic
            Executive Committee of Florida v. Lee, 915 F.3d at
            1319; Stein v. Ala. Sec. of State, 774 F.3d 689, 694
            (11th Cir. 2014).




                                      25
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 26 of 39




Curling v. Raffensperger, 403 F. Supp. 3d 1311, 1336 (N.D. Ga. 2019)

(parenthetical quotations omitted).

      Another court in this district recently denied a different election-

related preliminary injunction using Anderson/Burdick analysis. Fair Fight

Action, No. 1:18-CV-5391-SCJ (N.D. Ga. Dec. 27, 2019) (Slip Op.). There,

Judge Jones wrote that if an “election law imposes only ‘reasonable,

nondiscriminatory restrictions’ upon the First and Fourteenth Amendment

rights of voters, ‘the State’s important regulatory interests are generally

sufficient to justify the restrictions.’” Id. (citing Norman v. Reed, 502 U.S.

279, 289 (1992)).

      Importantly, the Anderson/Burdick analysis does not impose on states

any burden of proof or evidentiary showing; the burden remains with the

Plaintiffs. Billups, 554 F.3d at 1353; see also Democratic Party of Hawaii v.

Nago, 833 F.3d 1119, 1123 (9th Cir. 2016).

            1. Plaintiffs Have Not Demonstrated Any Burden To Voting.

      As to the first question under Anderson/Burdick, Plaintiffs have failed

to show an unconstitutional burden on their right to vote for two reasons.

First, the affidavits provided by the Plaintiffs do not show that anyone will

actually be unable to vote in the June primary (or any other election), nor do

they show any meaningful burden. To the contrary, most of Plaintiffs’

                                       26
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 27 of 39




witnesses concede that they already have stamps at home and will have no

trouble mailing a return absentee ballot envelope, even amid the shelter-in-

place order. For example:

      “I always have postage stamps.” [Doc. 16 ¶ 12.]

      “I’ve already mailed in my absentee ballot application and will vote
      by absentee ballot by mail….I have postage stamps.” [Doc. 12 ¶¶
      9, 11, 15.]

      “My sister and I recently mailed in our absentee ballot applications
      using our own stamps.” [Doc. 14 ¶¶ 12, 13.]

      “We have stamps to use for the upcoming elections.” [Doc. 25 ¶ 9.]

      “I purchased a book of postage stamps last month from the post
      office.” [Doc. 27 ¶ 8.]

      “Usually I get my stamps at the post office…Fortunately I got some
      before quarantine…” [Doc. 38 ¶ 9.]

      “There is no financial hardship to me to vote by mail as opposed to
      alternatives.” [Doc. 31 at 2.]

      Moreover, witnesses without stamps at home were able to purchase

them other ways without visiting a post office. [Doc. 17 ¶ 10 (“I ordered the

stamps online”)]; [Doc. 30 ¶ 8 (“I think my grocery store sells stamps, so I

might purchase them there.”]. This reflects the numerous ways to purchase

stamps over the internet and through retail delivery. As social distancing

restrictions are lifted, it will be even easier to obtain postage at the post office

and other retail locations.

                                        27
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 28 of 39




      Of the 15 affidavits filed by Plaintiffs, only one witness claimed to lack

the means to obtain postage because she is disabled. [Doc. 24]) However,

voters who are physically disabled may receive assistance with absentee

voting from a family member or caregiver. See O.C.G.A. 21-2-385. Further,

State Election Board rules also permit third parties to provide postage to

voters for the purpose of mailing a ballot, regardless of whether the voter is

disabled. Ga. Comp. R. & Regs. 183-1-19-.01. In fact, two of Plaintiffs’

witnesses testified that they have distributed postage stamps to assist voters

in prior elections. [Doc. 12 ¶¶ 15, 16; Doc. 16 ¶ 4.]

      Under these circumstances, Billups is on point. There, the plaintiffs

could not “locate a single voter who would bear a significant burden[, which]

‘provides significant support for a conclusion that [the challenged law] does

not unduly burden the right to vote.” 554 F.3d at 1354 (addressing photo

identification law).

            2. Alternatively, Any Burden On Voting Is Slight.

      The State has found no authority—and Plaintiffs have cited none—

holding that allowing the use of mail without pre-paid postage is a material

burden on voting. This should end the inquiry, as the burden of persuasion

remains on the Plaintiffs. Billups, 554 F.3d at 1353. The LaRose court

recently concluded that any burden imposed by requiring voters to pay for the

                                        28
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 29 of 39




cost of mailing an absentee ballot is, at worst, “minimal.” LaRose, Case No.

2:20-1638 (S.D.Ohio Apr. 3, 2020) (Slip Op. at 17). The “requirement that

voters affix a stamp to their ballot application is no more than a minimal

burden as stamps are available at multiple locations that remain open during

the Governor’s stay-at-home order, including grocery stores. Those who do

not wish to leave their homes to purchase stamps can purchase them online.”

Id. The same analysis applies here, especially given that the class

representative actually possesses stamps (as do virtually all of the 15

declarants), and the other declarants all have a means to obtain stamps.

Thus, if there is any burden at all, it is quite minimal and, indeed, no

different that it has been for decades.

            3. The State’s Interests Are Important.

      Only if this Court finds that Plaintiffs have provided competent

evidence of an actual burden does it consider the next question under the

Anderson/Burdick test: the government’s interest. Here, because the

requirement that voters find their own postage applies to all voters in a non-

discriminatory manner, the policy must be upheld so long as it satisfies an

“important” goal: “the State need not establish a compelling interest to tip

the constitutional scales in its direction.” Burdick, 504 U.S. at 434, 439. This

is also true because of the “minimal” nature of the Plaintiffs’ alleged burden.

                                          29
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 30 of 39




See Timmons, 520 U.S. at 358; De La Fuente v. Padilla, 930 F.3d 1101, 1105

(9th Cir. 2019) (citing Timmons), cert. denied, 140 S. Ct. 676, 205 L. Ed. 2d

440 (2019).

      As demonstrated above, a purpose of the State’s longstanding decision

not to pay the cost of return mail is financial. Courts have recognized that

fiscal concerns are legitimate state interests when applying the

Anderson/Burdick analysis: “Fiscal responsibility, even if only incrementally

served, is undeniably a legitimate and reasonable legislative purpose.” Ohio

Democratic Party v. Husted, 834 F.3d 620, 635 (6th Cir. 2016); see also Wilson

v. Birnberg, 667 F.3d 591, 601 (5th Cir. 2012). These concerns are

heightened now. As shown above, the State’s realistic budget projections are

dire.24 The dual pinch of declining revenue and growing expenditures has

removed any room for error, much less new funding for unanticipated costs

associated with decades old statutes. This is uniquely felt in the Secretary’s

Office, which has already increased expenditures to assist with the



24Even today, the Atlanta Journal and Constitution warned that “the state
could face at least a $4 billion shortfall over the next 15 months without more
federal aid, likely meaning layoffs and furloughs across the government in
the coming year.” James Salzer, Report: Georgia Budget Shortfall May Top
$4 Billion Over The Next 15 Months, Atlanta J. & Const. (Apr. 20, 2020),
https://www.ajc.com/news/state--regional-govt--politics/report-budget-
shortfall-may-top-billion-over-next-months/bCh9sdsuYVJupfCivsTDbJ/.

                                      30
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 31 of 39




deployment of new voting equipment and training, as well as the cost

($36,000 per month) of storing voting equipment it cannot use again due to

court-imposed obligations in other litigation. Plaintiffs have introduced no

evidence to the contrary.

      Beyond the fiscal impact, overloading the voter with alternative means

and information could likely lead to voter confusion. Some voters may think a

stamp is necessary for their ballot to be delivered; others will look for some

form of postage on the Internet; more still may call their county election

officials. The best way to avoid voter confusion is to conduct this election like

all prior elections. Voters can return absentee ballot request forms directly,

in the mail, by electronic means, or by fax. They can return absentee ballots

in person or by mail. The pandemic is causing enough confusion; dramatic

changes to election law should not be another.

II.   Plaintiffs Will Not Suffer Irreparable Injury Absent A
      Preliminary Injunction.

      To succeed under the second factor, Plaintiffs must show “a substantial

likelihood of irreparable injury” absent a preliminary injunction. Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). Even if Plaintiffs establish a

likelihood of success on the merits, the absence of a substantial likelihood of

irreparable injury would, standing alone, make preliminary injunctive relief



                                       31
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 32 of 39




improper. See Snook v. Trust Co. of G. Bank of Savannah, N.A., 909 F.2d 480,

486 (11th Cir. 1990). As the Eleventh Circuit has emphasized the asserted

irreparable injury “must be neither remote nor speculative, but actual and

imminent.” NE Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990).

       Here, Plaintiffs’ fundamental right to vote will not be irreparably

harmed absent injunctive relief. The State of Georgia has a no-excuse

absentee voting system, and voters are welcome to deliver their absentee

ballot to the elections officials if they do not want to mail their absentee

ballot. O.C.G.A. §§ 21-2-380, 21-2-385. Additionally, to provide additional

options to voters delivering their absentee ballot to their county elections

office, the State Election Board has promulgated a new rule that authorizes

counties to use secure drop-boxes. See Ex. B. Third parties may provide

postage to any voter and assist disabled voters in returning their absentee

ballots. Ga. Comp. R. & Regs. 183-1-19-.01. Finally, voters can vote in person

on the voting machines on election day or during early voting. Plaintiffs’

subjective fears about the duration of the pandemic fail to establish that their

right to vote will be irreparably injured.

III.   Balancing the Equities and Public Interest.




                                        32
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 33 of 39




      This Court has previously considered the remaining two factors—

balancing the equities and public interest—together in election cases. See

Curling v. Kemp, 334 F. Supp. 3d 1303, 1326 (N.D. Ga. 2018). It makes sense

to do so again. In the light of the ongoing pandemic and the State’s other

election obligations, the balancing of the equities and the public interests

involved clearly favor Defendants. Plaintiffs claim that the State is forcing

individuals to choose between exposure to COVID-19 and paying a poll tax.

[Doc. 2-1 at 17-19.] This is a false choice.

      First, as shown above, the longstanding policy of requiring voters to

obtain postage—directly or indirectly through third parties—is not a poll tax.

See, e.g., LaRose, Slip Op. at 25. Second, as also discussed above, any

purported burden on Plaintiffs is minimal, particularly given the numerous

means Plaintiffs have to deliver their absentee ballots without coming within

six feet of other persons.

      These minimal burdens pale in comparison to the burdens Plaintiffs

seek to impose on the State. From a financial perspective, it costs more for

the State to provide postage to a voter than it does for a voter to mail in the

ballot. Also, a multitude of factors compel the conclusion that now is not the

time to add additional burden to state coffers. This is to say nothing about




                                        33
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 34 of 39




the likely increased voter confusion and disparities that Plaintiffs’ proffered

relief will cause.

      The temporal nearness of the June (potential August runoff) and

November elections is also an important consideration, particularly given

how long Georgia has required voters to pay their own postage (or secure it

through third parties). Binding precedent requires this Court to “weigh, in

addition to the harms attendant upon issuance or nonissuance of an

injunction, considerations specific to election cases and its own institutional

procedures” including, in particular, the “imminence of the election.” Purcell

v. Gonzalez, 549 U.S. 1, 4–5 (2006). Federal courts have long admonished

“that federal judicial bodies not upend the orderly progression of state

electoral processes at the eleventh hour.” Perry v. Judd, 471 F. App’x 219,

220–21 (4th Cir. 2012); see also Reynolds v. Sims, 377 U.S. 533, 585 (1964)

(deciding that imminent elections “might justify a court in withholding the

granting of immediately effective relief . . . .”); Lair v. Bullock, 697 F.3d 1200,

1214 (9th Cir. 2012); Crookston v. Johnson, 841 F.3d 396, 398 (6th Cir. 2016);

Veasey v. Perry, 769 F.3d 890, 895 (5th Cir. 2014). And as this Court has

recently noted, there is “a public interest in the Court promoting certainty

with elections and not entering orders that create ‘voter confusion and

consequent incentive to remain away from the polls.’” Gwinnett Cty. NAACP

                                        34
        Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 35 of 39




v. Gwinnett Cty. Bd. of Registration & Elections, No. 1:20-CV-00912-SDG,

2020 WL 1031897, at *9 (N.D. Ga. Mar. 3, 2020) (quoting Purcell, 549 U.S. at

5).

      Similarly, the fact that Plaintiffs waited decades to challenge the

requirement that voters be responsible for returning their absentee ballot

request forms and absentee ballots weighs strongly against them. See, e.g.,

Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir.1990); Kay v. Austin, 621 F.2d

809, 813 (6th Cir. 1980) (applying laches where candidate waited to file suit

until two weeks after he knew he would not be listed on ballot); Liddy v.

Lamone, 398 Md. 233, 919 A.2d 1276 (2007) (concluding that trial court erred

in failing to apply equitable doctrine of laches to bar plaintiff's challenge to

candidate's qualifications, filed too close to election). In short, “[t]here is no

constitutional right to procrastinate.” Dobson v. Dunlap, 576 F. Supp. 2d 181,

183 (D. Me. 2008). As shown, the public health emergency does not change

this analysis.

                                 CONCLUSION

      For these reasons, the Secretary requests that this Court DENY

Plaintiffs’ Motion.




                                         35
 Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 36 of 39




Respectfully submitted this 20th day of April, 2020.

                /s/ Vincent R. Russo
                Vincent R. Russo
                Georgia Bar No. 242628
                vrusso@robbinsfirm.com
                Josh Belinfante
                Georgia Bar No. 047399
                jbelinfante@robbinsfirm.com
                Alexander Denton
                Georgia Bar No. 660632
                adenton@robbinsfirm.com
                Brian E. Lake
                Georgia Bar No. 575966
                blake@robbinsfirm.com
                Melanie Johnson
                Georgia Bar No. 466756
                mjohnson@robbinsfirm.com
                Robbins Ross Alloy Belinfante Littlefield LLC
                500 14th Street, N.W.
                Atlanta, Georgia 30318
                Telephone: (678) 701-9381
                Facsimile: (404) 856-3250

                Christopher M. Carr
                Attorney General
                Ga. Bar No. 112505
                Annette Cowart
                Deputy Attorney General
                Ga. Bar No. 191199
                Russell Willard
                Sr. Asst. Attorney General
                Ga. Bar No. 760280
                Charlene McGowan
                Asst. Attorney General
                Ga. Bar No. 697316

                Georgia Department of Law
                40 Capitol Square SW

                               36
Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 37 of 39




              Atlanta, GA 30334
              cmcgowan@law.ga.gov
              Tel: 404-656-3389
              Fax: 404-651-9325

              Counsel for State Defendant




                             37
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 38 of 39




                    CERTIFICATE OF COMPLIANCE
      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RESPONSE OF SECRETARY OF STATE BRAD

RAFFENSPERGER IN OPPOSITION TO PLAINTIFFS’ MOTION FOR

PRELIMINARY INJUNCTION has been prepared in Century Schoolbook 13,

a font and type selection approved by the Court in L.R. 5.1(B).


                              /s/ Vincent R. Russo
                              Vincent R. Russo
       Case 1:20-cv-01489-AT Document 51 Filed 04/20/20 Page 39 of 39




                        CERTIFICATE OF SERVICE


      I hereby certify that on this day, I electronically filed the foregoing

RESPONSE OF SECRETARY OF STATE BRAD RAFFENSPERGER

IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION with the Clerk of Court using the CM/ECF system, which

will automatically send counsel of record e-mail notification of such filing.


      This 20th day of January, 2020.


                                     /s/ Vincent Russo
                                     Vincent R. Russo




                                       39
